Citation Nr: 1026461	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  04-22 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Whether clear and unmistakable error (CUE) exists in any 
rating decision assigning a disability rating and effective date 
for the Veteran's service-connected diabetes mellitus.

2.  Entitlement to increased (enhanced) Dependency and Indemnity 
Compensation (DIC) under 38 U.S.C.A. § 1311(a)(2).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to April 1945.  
He died in February 1969 and the appellant is his surviving 
spouse.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In February 2007, the Board denied the appellant's claim for 
enhanced DIC benefits under 38 U.S.C.A. § 1311(a)(2).  The 
Veteran appealed this denial to the Court of Appeals for Veterans 
Claims (Court).   In August 2009, the Court granted a Joint 
Motion for Remand filed by the parties, which requested that the 
February 2007 Board decision be vacated and remanded.  The appeal 
has now returned to the Board.


FINDINGS OF FACT

1.  The Veteran's contentions do not constitute a valid claim of 
CUE with respect to any rating decision assigning a disability 
rating and effective date for the Veteran's service-connected 
diabetes mellitus.

2.  In April 1966, the RO increased the disability rating for the 
Veteran's service-connected diabetes mellitus, with diabetic 
retinopathy and Kimmelstile-Wilson disease, from 60 to 100 
percent effective December 13, 1965.  The 60 percent rating had 
been in effect since March 14, 1961.
3.  The Veteran died in February 1969.  In April 1969, the RO 
determined that service-connected diabetes mellitus, the sole 
disability service-connected during his lifetime, materially 
contributed to cause his death.

4.  At the time of his death, the Veteran did not have a claim 
pending for an earlier effective date for the 100 percent rating 
assigned for diabetes mellitus and its residuals, or any other 
claim.  The Veteran did not file a claim of CUE as to the rating 
decision assigning a 100 percent rating effective December 13, 
1965, and there are no service records not previously considered 
by VA that could serve to establish an earlier total disability 
rating.

5.  The Veteran was not entitled to compensation for a service-
connected disability (diabetes mellitus, with diabetic 
retinopathy and Kimmelstile-Wilson disease) rated totally 
disabling for at least eight continuous years immediately 
preceding his death.

6.  The appellant had been married to the Veteran since 1953.


CONCLUSIONS OF LAW

1.  The appeal of whether CUE exists in any rating decision 
assigning a disability rating and effective date for the 
Veteran's service-connected diabetes mellitus is dismissed.  38 
C.F.R. § 3.105 (2009).

2.  The criteria for entitlement to enhanced DIC are not met. 38 
U.S.C.A. § 1311 (West 2002); 38 C.F.R. §§ 3.5 (2003, 2009), 
3.10(c), (f) (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

CUE Claim

In February 1969, the Veteran died from complications associated 
with his service-connected diabetes mellitus.  A 100 percent 
rating for diabetes had been in effect since December 13, 1965, 
and was assigned in an April 1966 rating decision.  

In connection with her claim for enhanced DIC under 38 U.S.C.A. 
§ 1311(a)(2), the appellant has alleged that the Veteran was 
entitled to a total disability evaluation for service-connected 
diabetes prior to December 13, 1965.  Neither the appellant's 
June 2003 claim, nor her July 2003 notice of disagreement or June 
2004 appeal, nor any statements filed by her or her 
representative in connection with the claim or appeal before the 
Board, including the argument made by her representative in 
June 2010, identify any rating decision in which there was clear 
and unmistakable error (CUE) or, in fact, mention clear and 
unmistakable error at all.  The Board noted in its February 2007 
decision, which was vacated by the Court, that the appellant had 
not filed any claim as to alleged clear and unmistakable error in 
any prior rating action.  Nonetheless, the parties in the Joint 
Motion for Remand granted by the Court concluded, either 
disingenuously or meretriciously, that the Board's brief 
discussion of the lack of any claim of CUE indicated that it 
recognized that the appellant's claims "at least raised the 
issue of CUE" and that, having made that recognition, the Board 
was required to either dismiss those allegations or adjudicate 
them as properly raised allegations of CUE, and that the Board's 
failure to do so indicated a failure "to sympathetically read 
Appellant's pro se submissions," citing to Andrews v. Nicholson, 
421 F.3d 1278, 1283 (Fed. Cir. 2005) ("VA's duty to 
sympathetically read a veteran's pro se CUE motion...is antecedent 
to a determination of whether a CUE claim has been pled with 
specificity.") and Canady v. Nicholson, 20 Vet.App. 393, 402 
(2006) (nothing that CUE may be "obvious from the context of the 
pleadings" or "inferred from a sympathetic reading.").  

CUE is a special type of error; it is an error that the claimant 
alleges was made in a prior rating decision that the claimant did 
not appeal within the one-year time limit for filing an appeal to 
the Board.  38 U.S.C.A. §§ 5109A, 7105(b)(1), (c); 38 C.F.R. § 
3.105(a).  It is not just any error but rather it is the sort of 
error that, had it not been made, would have manifestly changed 
the outcome of the rating decision so that the benefit sought 
would have been granted.  Russell v. Principi, 3 Vet. App. 310, 
313 (1992).

A claim for benefits based on CUE in a prior final rating 
decision entails special pleading and proof requirements to 
overcome the finality of the decision by collateral attack 
because the decision was not appealed during the appeal period.  
Fugo v. Brown, 6 Vet. App. 40, 44 (1993).; Duran v. Brown, 7 Vet. 
App. 216, 223 (1994).  In order for a claimant to successfully 
establish a valid claim of CUE in a final RO rating decision, the 
claimant must articulate with some degree of specificity what the 
alleged error is, and, unless the alleged error is the kind of 
error that, if true, would be CUE on its face, the claimant must 
provide persuasive reasons explaining why the result of the final 
rating decision would have been manifestly different but for the 
alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 (1995); 
Fugo, 6 Vet. App. at 44, review en banc denied, 6 Vet. App. 162, 
163 (1994) (noting that pleading and proof are two sides of the 
same coin; if there is a heightened proof requirement, there is, 
a fortiori, a heightened pleading requirement).

In this case, the parties concluded that the appellant made a 
claim for CUE, which apparently would be derived from statements 
made in July 2003, September 2003, and January 2006.  Although 
the Board has sympathetically read her statements as alleging 
CUE, as instructed in the Joint Motion for Remand granted by the 
Court, the appellant has not identified a specific error, or even 
a specific rating decision, that she believes contains CUE.  In 
addition, she has not provided any reasons explaining why the 
result of an unidentified final rating decision would have been 
manifestly different but for the alleged error.  The only 
argument the appellant has provided in support of her CUE claim 
are bare statements that the Veteran should have been rated as 
100 percent disabled at an earlier date, including from the time 
he was awarded benefits from the Social Security Administration 
(SSA).  

The appellant's general contentions clearly do not constitute a 
valid claim of CUE with respect to any rating decision assigning 
a disability evaluation and effective date for the Veteran's 
diabetes mellitus.  The Court has held that CUE claims that are 
denied based on the absence of legal merit or lack of entitlement 
under the law should be dismissed without prejudice.  See Simmons 
v. Principi, 17 Vet. App. 104 (2003); see also Canady v. 
Nicholson, 20 Vet. App. 393 (2006).  Accordingly, the issue of 
whether CUE exists in any rating decision assigning a disability 
rating and effective date for the Veteran's service-connected 
diabetes mellitus is dismissed.

The Board notes that while the Veterans Claims Assistance Act of 
2000 (VCAA) is generally applicable to all claims filed on or 
after the date of its enactment, it is not applicable to CUE 
claims.  In Livesay v. Principi, 15 Vet. App. 165 (2001), the 
Court held that "there is nothing in the text or the legislative 
history of VCAA to indicate that VA's duties to assist and notify 
are now, for the first time, applicable to CUE motions."  A claim 
of CUE it is not by itself a claim for benefits.  CUE is 
fundamentally different from any other kind of action in the VA 
adjudicative process.  A litigant alleging CUE is not pursuing a 
claim for benefits, but rather is collaterally attacking a final 
decision.  Thus, a "claimant," as defined by 38 U.S.C.A. § 5100, 
cannot encompass a person seeking a revision of a final decision 
based upon CUE.  As a consequence, VA's duties to notify and 
assist contained in the VCAA are not applicable to CUE claims. 
See also 38 C.F.R. § 20.1411(c), (d) (2006).

Enhanced DIC under 38 U.S.C.A. § 1311(a)(2)

DIC benefits are payable to the surviving spouse of a veteran if 
the veteran died from a service-connected disability.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a) (2009).  A 
surviving spouse may be paid DIC at an increased (or enhanced) 
rate if at the time of the veteran's death he was in receipt of, 
or was entitled to receive (or but for the receipt of retired pay 
or retirement pay was entitled to receive) compensation for a 
service-connected disability that was rated totally disabling for 
a continuous period of at least eight years immediately preceding 
his death.  Only periods in which the veteran was married to the 
surviving spouse shall be considered in making that 
determination.  38 U.S.C.A. § 1311(a)(2) (West 2002).  In this 
case, the record indicates that the late Veteran and appellant 
were married in 1953, and there is no suggestion or evidence that 
the marriage was not legally in effect from 1953 through the 
Veteran's death in 1969.

Except with respect to benefits under the provisions of 38 
U.S.C.A. § 1311(a)(2), Section 1318 and certain cases involving 
individuals whose VA benefits have been forfeited for treason or 
subversive activities, issues involved in a survivor's claim for 
death benefits are decided without regard to prior disposition of 
those issues during the veteran's lifetime.  38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. § 20.1106 (2009).  Here, because 
the appellant's claim is predicated on 38 U.S.C.A. § 1311(a)(2), 
the Board must take into account prior adjudication of issues 
during the Veteran's lifetime.

The Veteran passed away in February 1969.  In April 1969, the RO 
granted service connection for the cause of the Veteran's death, 
based on its determination that the evidence showed the Veteran 
died as a result of a cardiovascular accident due to diabetes 
mellitus and pneumonia.

The appellant filed her enhanced DIC benefits claim in June 2003.  
The Board recognizes that the criteria pertaining to claims for 
enhanced DIC under 38 U.S.C.A. § 1311 and it's implementing 
regulation, 38 C.F.R. § 3.5(e), were revised during the claims 
period.  Prior to the amendment of 38 U.S.C.A. § 1311(a)(2) in 
December 2005, 38 C.F.R. § 3.22 (which implements a statutory 
provision similar to section 1311(a)(2), i.e., 38 U.S.C. § 1318, 
which governs entitlement to DIC benefits for surviving spouses 
of Veterans who were "entitled to receive" compensation for 
service-connected disability that was rated as totally disabling 
for a continuous period of at least ten years prior to death) was 
amended on January 21, 2000 to define the statutory term 
"entitled to receive" so as to exclude "hypothetical" entitlement 
to DIC benefits previously recognized by the Court.

In Hix v. Gober, 225 F. 3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to enhanced DIC benefits under 38 U.S.C.A. § 
1311(a)(2) (Veteran required to have been rated totally disabled 
for a continuous period of eight years prior to death), 38 C.F.R. 
§ 20.1106, as it was written at the time of the Hix decision, 
permitted VA to consider whether the Veteran, although not 
actually in receipt of compensation for disability evaluated as 
totally disabling for the requisite period of time, was 
nonetheless "hypothetically" entitled to receive such 
compensation based upon a de novo review of the evidence on file.  
Following the issuance of the Federal Circuit's opinion in Hix, 
the Board sought a VA General Counsel opinion with regard to the 
evidence to be considered in determinations of hypothetical 
entitlement for purposes of 38 U.S.C.A. § 1311(a)(2).

In December 2000, VA General Counsel issued a precedential 
opinion which found that the Federal Circuit's language in the 
Hix opinion regarding consideration of new evidence presented by 
the surviving spouse was obiter dictum (i.e., words of an opinion 
entirely unnecessary for the decision of the case) and not 
binding precedent as to claims for DIC under 38 U.S.C.A. § 
1311(a)(2).  The General Counsel noted that the specific holding 
of the Federal Circuit was to affirm the Court's earlier decision 
in Hix authorizing consideration of entitlement to additional DIC 
benefits on a hypothetical theory.  See VAOPGCPREC 9-2000.  The 
Federal Circuit's statement, at the very end of its opinion, 
mentioning consideration of any new evidence submitted, 
conflicted with earlier holdings by the Court in decisions 
indicating that hypothetical entitlement exists when the 
"evidence in the Veteran's claims file or VA custody prior to the 
Veteran's death" show that the Veteran was entitled to a total 
disability rating for the specified period prior to death.  See 
Green v. Brown, 10 Vet. App. 111, 118 (1997); Cole v. West, 13 
Vet. App. 268, 274 (1999).  The General Counsel concluded that 
the Federal Circuit's decision in Hix did not require VA to 
accept and consider evidence submitted after a Veteran's death 
and offered to establish, under 38 U.S.C.A. § 1311(a)(2), that 
the Veteran was "entitled to receive" compensation from VA during 
his lifetime for a service-connected disability that was rated 
totally disabling for a continuous period of at least eight years 
immediately preceding his death.

Thereafter, in National Organization of Veterans' Advocates, Inc. 
v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit concluded that 38 C.F.R. § 3.22 and 
38 C.F.R. § 20.1106 stated inconsistent interpretations of 
virtually identical statutes codified at 38 U.S.C. § 1318(b) and 
38 U.S.C.A. § 1311(a)(2), respectively, and ordered VA to issue 
regulations to either remove or explain the apparent 
inconsistency.  As noted above, both statutory provisions 
authorize payment of certain DIC benefits to survivors of 
Veterans who were, at the time of death, "entitled to receive" 
disability compensation for a service-connected disability that 
was rated totally disabling for a specified number of years 
immediately preceding death.  The Federal Circuit concluded that 
38 C.F.R. § 3.22 interpreted 38 U.S.C.A. § 1318(b) as providing 
that the question of whether the Veteran was "entitled to 
receive" such benefits would be governed by VA decisions during 
the Veteran's lifetime, except where such decisions were found to 
contain CUE.  It was also determined that 38 C.F.R. § 20.1106 
interpreted 38 U.S.C.A. § 1311(a)(2), as requiring VA to 
disregard all decisions during the Veteran's lifetime.  The 
Federal Circuit directed VA to conduct rulemaking to either 
revise one of its regulations to harmonize its interpretation of 
the statutes or to explain the basis for the apparent 
inconsistency in its interpretation of those statutes.

In response to the Federal Circuit directive, VA concluded that 
the language, context, and legislative history of 38 U.S.C.A. § 
1318(b) and 38 U.S.C.A. § 1311(a)(2), viewed together, clearly 
evinced Congress's intent to authorize DIC only in cases where 
the Veteran's entitlement to total disability compensation for 
the specified number of years prior to death was established by 
ratings during the Veteran's lifetime or by correction of CUE in 
such decisions.  Accordingly, 38 C.F.R. § 20.1106 was amended to 
clarify that, as with decisions under 38 C.F.R. § 1318, decisions 
under 38 U.S.C.A. § 1311(a)(2) will be decided taking into 
consideration prior dispositions made during the Veteran's 
lifetime of issues involved in the survivor's claim.  The effect 
of this change was to make VA's position clear that entitlement 
to benefits under either 38 U.S.C.A. § 1318 or 38 U.S.C.A. § 1311 
must be based on the determinations made during the Veteran's 
lifetime, or challenges to such decisions on the basis of CUE, 
rather than on de novo posthumous determinations as to whether 
the Veteran hypothetically could have been entitled to certain 
benefits if he or she had applied for them during his or her 
lifetime.  See 67 Fed. Reg. 16309, 16317 (Apr. 5, 2002).

The revision of 38 C.F.R. § 20.1106 was not a "substantive" 
change.  Rather, the change made to this section was part of an 
"interpretive rule" reflecting the Secretary's conclusion that VA 
has never been authorized, or had the authority, under 38 
U.S.C.A. § 1311 to award additional DIC benefits where the 
Veteran merely had hypothetical, as opposed to actual, 
entitlement to compensation.  The VA's interpretation was 
confirmed by the Federal Circuit in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 314 
F.3d 1373 (Fed. Cir. 2003) (NOVA II) in which it was held that VA 
should also continue to process claims for survivor benefits that 
would be rejected because they were based on the filing of new 
claims after the Veteran's death, since the Federal Circuit found 
that the Department's interpretation of the statute as barring 
such claims was permissible and reasonable.  Thus, it appeared 
that hypothetical entitlement was no longer viable.

However, in Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), the 
Court determined that the theory of hypothetical entitlement 
should be applied to claims pending the date of the amendment to 
38 C.F.R. § 3.22, i.e., January 21, 2000, as prior to that time, 
the amended 38 C.F.R. § 3.22 could not be retroactively applied. 
That decision was appealed to the Federal Circuit.  In Rodriguez 
v. Peake, 511 F.3d 1147 (Fed. Cir. 2008), the Federal Circuit 
reversed the decision of the Court.  The Federal Circuit applied 
the test outlined in its previous decision, Princess Cruises v. 
United States, 397 F.3d 1358 (Fed.Cir.2005) for determining 
whether an amended regulation has retroactive effects, and held 
that the application of amended 38 C.F.R. § 3.22 to the 
appellee's claim did not create an unlawful retroactive effect 
because it did not retrospectively diminish any of her rights to 
benefits.  The Federal Circuit concluded that 38 C.F.R. § 3.22, 
as amended in 2000, did not have an unlawful retroactive effect 
and may be applied to claims for DIC benefits filed by survivors 
before the amendment took effect.

The Federal Circuit did not explicitly address in Rodriguez 
whether the amendments to 38 U.S.C.A. § 1311(a)(2) and its 
implementing regulation, 38 C.F.R. § 3.5(e), had an unlawful 
retroactive effect.  However, because the amendments to 
38 U.S.C.A. § 1311(a)(2) and its implementing regulation, 
38 C.F.R. § 3.5(e), made in December 2005 are similar to those 
made in January 2000 to 38 C.F.R. § 3.22, the Board concludes 
that the Federal Circuit's holding in Rodriguez governs the 
outcome in this case.  38 C.F.R. § 3.10(f)(3); 70 Fed. Reg. 
72211, 72220 (December 2, 2005).  The Board will therefore apply 
the same reasoning used by the Federal Circuit in Rodriguez to 
determine whether the amended versions of 38 U.S.C.A. 
§ 1311(a)(2) and 38 C.F.R. § 3.5(e) have retroactive effects. 

In Princess Cruises, the Federal Circuit created a three-part 
test encompassing the factors laid out by the United States 
Supreme Court in Landgraf v. USI Film Products, 511 U.S. 244, 
246, 265 (1994).  These three factors were: (1) "the nature and 
extent of the change of the law;" (2) "the degree of connection 
between the operation of the new rule and a relevant past event;" 
and (3) "familiar considerations of fair notice, reasonable 
reliance, and settled expectations."  Id. (quoting Landgraf, 511 
U.S. at 270).  If, under this test, a rule or regulation appears 
to have a retroactive effect, then the rule or regulation cannot 
be applied to cases pending at the time of its promulgation.  
Princess Cruises v. United States, 397 F.3d 1358 (Fed.Cir.2005).

With respect to the first factor for consideration under the 
Princess Cruises test, the nature and extent of the change of the 
law, the Federal Circuit in Rodriguez held that the nature of the 
change of 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 was not 
substantial, as it merely clarified VA's earlier interpretation 
of the law.  Rodriguez at 1154.  As noted above, the changes in 
the law made in December 2005 were similar to those made in 
January 2000 to 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22, and the 
Federal Circuit's logic applies to the amended versions of 
38 U.S.C.A. § 1311(a)(2) and 38 C.F.R. § 3.5(e).  See 70 Fed. 
Reg. 72211, 72220 (December 2, 2005) (noting that 38 U.S.C. 
1311(a)(2) and 1318(b) contain "substantially similar language" 
and a common derivation and therefore should have a similar 
construction).  Hence, based on the reasoning used by the Federal 
Circuit in Rodriguez, the changes to 38 U.S.C.A. § 1311(a)(2) and 
38 C.F.R. § 3.5(e) are not substantial.

In Rodriguez, the Federal Circuit also found that the amendments 
to 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 did not meaningfully 
alter the consequences of relevant past events, and therefore did 
not establish an unlawful retroactive effect under the second 
prong of the Princess Cruises test.  As with the claimant in 
Rodriguez, the appellant in this case filed her claim for DIC 
benefits prior to the change in the applicable law.  There is no 
indication that the appellant in this case relied on the prior 
versions of 38 U.S.C.A. § 1311(a)(2) and 38 C.F.R. § 3.5(e) to 
her detriment, or that she would have acted differently had the 
law not been changed.  As the Federal Circuit noted, the change 
in law may have injected new hope into the appellant's case, but 
merely continuing to pursue a claim does not constitute a 
significant connection to past events under the Princess Cruises 
test.  Rodriguez at 1155.

The final prong of the Princess Cruises test, whether the new 
rule upsets the familiar considerations of fair notice, 
reasonable reliance, and settled expectations, is also not 
demonstrated with respect to the amendments of 38 U.S.C.A. 
§ 1311(a)(2) and 38 C.F.R. § 3.5(e).  The appellant had fair 
notice of the change in the law as VA has consistently acted as 
if 38 U.S.C.A. § 1311(a)(2) and 38 C.F.R. § 3.5(e) precluded the 
theory of hypothetical entitlement, and has continued to oppose 
the allowance of such an approach through multiple court cases.  
In addition, the appellant cannot argue that she had "settled 
expectations" regarding the law, given the multiple changes to 
the interpretation of the statute that occurred while her claim 
was pending.  Finally, the appellant could not have relied on the 
theory of hypothetical entitlement when she first filed her claim 
because, as noted above, it has been VA's consistent policy to 
not allow this approach.  See Rodriguez at 1156.

All three Princess Cruises factors indicate that applying the 
amended versions of 38 U.S.C.A. § 1311(a)(2) and 38 C.F.R. 
§ 3.5(e) to the appellant's DIC claim does not create an unlawful 
retroactive effect.  Therefore, the Board will apply the amended 
version of the law to the current claim for enhanced DIC under 
38 U.S.C.A. § 1311(a)(2), even though the current claim was 
received by VA prior to the effective date of the amendments.  

Accordingly, consideration of hypothetical entitlement, which is 
the primary argument and theory of entitlement raised by the 
appellant in this case, may not be considered by the Board.  See 
Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).  Given the 
above, this case must be based on the determinations made during 
the Veteran's lifetime.  Thus, the appellant is entitled to 
enhanced DIC if she can demonstrate (1) the Veteran was in 
receipt of a 100 percent evaluation for eight years prior to 
death, or (2) that such requirement would have been met but for 
CUE in a prior decision on a claim filed during the Veteran's 
lifetime, or (3) the claim could be reopened based on service 
department records not previously considered by VA and which 
provided a basis for awarding a total disability rating.  See 38 
C.F.R. § 3.10(f).

The Veteran's diabetes was assigned a 100 percent evaluation in 
an April 1966 rating decision, effective December 13, 1965.  He 
died in February 1969, and was therefore in receipt of a 100 
percent rating for less than four years prior to his death.  
There is also no indication that the Veteran himself raised an 
issue as to the effective date assigned to the 100 percent rating 
for diabetes mellitus and its residuals, nor is there evidence 
that he intended to seek appellate review of the April 1966 
rating decision granting a 100 percent rating for diabetes 
effective December 13, 1965.  Additionally, as noted above, the 
appellant has not actually filed a claim for CUE with respect to 
the April 1966 rating decision and the effective date of the 
grant of a 100 percent evaluation; because the Board, 
nonetheless, has been instructed to consider such a CUE claim by 
the Court's order, the Board has dismissed the "claim" for CUE.  
Finally, the evidence does not establish, and the appellant has 
not alleged, that additional service treatment records, not 
previously considered by VA, exist that could provide a basis for 
awarding a total disability rating earlier than 
December 13, 1965.

The Board is sympathetic to the appellant's argument that her 
husband's condition was severe for many years before his death, 
but that is not a sufficient evidentiary basis for the purposes 
of the eight-year rule.  In addition, although the appellant 
claims that enhanced DIC benefits are warranted as the Veteran 
was in receipt of disability benefits from the SSA since 1961, 
the Board is not bound by any prior disability determination made 
by another government agency, including the SSA.

Because a total rating was not in effect for a minimum eight 
continuous years before the Veteran's death, entitlement to 
enhanced DIC benefits under 38 U.S.C.A. § 1311(a)(2) is not 
shown.  The Board is bound by this criterion and does not have 
authority to resolve this appeal favorably on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994); Smith (Edward F.) v. 
Derwinski, 2 Vet. App. 429, 432-33 (1992) (the Board is bound by 
the law and is without authority to grant benefits on an 
equitable basis).

Finally, the Board finds that where, as here, the law is 
dispositive on a claim, the claim should be denied because of 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Thus, to the extent there might have been any 
defect associated with VA compliance with the duties to notify 
and assist (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009)), there cannot be any prejudice.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question not addressed by the agency of original jurisdiction, 
the Board must consider whether prejudice occurred); 38 C.F.R. § 
20.1102 (2009) (harmless error).  Because this appeal turns on 
whether the appellant is qualified to receive enhanced DIC 
benefits based on the record on adjudication history through the 
date of the Veteran's death, new evidentiary development 
associated with her June 2003 claim would not result in a 
favorable outcome.  38 C.F.R. § 3.159(d)(1)


ORDER

The claim for whether clear and unmistakable error (CUE) exists 
in any rating decision assigning a disability rating and 
effective date for the Veteran's service-connected diabetes 
mellitus is dismissed.

Entitlement to increased (enhanced) DIC under 38 U.S.C.A. 
§ 1311(a)(2) is denied.



____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


